SCHOOL NURSE — COMPENSATION
Under the provisions of 70 O.S. 1-116 [70-1-116] (1973), a school nurse is subject to the minimum salary and increment provisions of the state statutes applicable to public school teachers; and where a board of education establishes a salary schedule for teachers based on degree and experience so that teachers receive more than the minimum salary and increment required by state law, a school nurse is entitled to be compensated in accordance with such schedule.  The Attorney General has considered your request for an opinion wherein you, in effect, ask whether a construction of House Bill 1296 of the First Regular Session of the Thirty-fourth Oklahoma Legislature requires that public school nurses be paid on the "same scale" as teachers of the district.  Title 70 O.S. 1-116 [70-1-116] (1971) was amended by House Bill 1296 and is now codified as 70 O.S. 1-116 [70-1-116] (1973) and provides in pertinent part as follows: "6. A school nurse employed full time by a Board of Education shall be a registered nurse licensed by the Oklahoma State Board of Nurse Registration and Nursing Education, and certified the same as a teacher by the State Department of Education. Provided that any person who is employed as a full-time nurse in any school district in Oklahoma, but who is not registered on the effective date of this act, may continue to serve in the same capacity, however such person shall, under rules and regulations adopted by the State Board of Education, attend classes in nursing and prepare to become registered.  "7. A school nurse employed by a Board of Education shall be accorded the same protection of laws and all other benefits accorded a certified teacher." Your question calls for an interpretation of Paragraph 7 of said Section 1.  Since a school nurse must be accorded "the same protection of laws and all other benefits accorded a certified teacher", must nurses and teachers be paid on the same scale? It would appear that the purpose of Paragraph 7 is to assure that a school nurse would be subject to such protections and benefits as the teacher tenure statute, teacher retirement system and minimum salary statute.  While the Oklahoma School Code establishes minimum salaries and increments for public school teachers the state statutes do not require that all teachers with like experience be paid the same. Special duties of individual teachers may result in differing salaries as determined by the local school board so long as each teacher is paid at least the minimum salary and increment provided by state law.  In this regard, it should be pointed out that among the powers and duties of a local board of education under 70 O.S. 5-117 [70-5-117] (1971) is the fixing of compensation of nurses and teachers.  Where, however, a board of education establishes a salary schedule for teachers based on degree and experience and teachers are compensated more than the minimums required by state law, it is apparent that public school nurses are entitled to be compensated according to the same scale since compensation is a "benefit" accorded certified teachers to which nurses are now entitled.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Under the provisions of 70 O.S.Supp. 1-116 (1973), a school nurse is subject to the minimum salary and increment provisions of the state statutes applicable to public school teachers; and where a board of education establishes a salary schedule for teachers based on degree and experience so that teachers receive more than the minimum salary and increment required by state law, a school nurse is entitled to be compensated in accordance with such schedule.  (Joe C. Lockhart)